DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims 6, and 7-8 recite the limitation "a metal layer " in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Chen, US 2015/0371936 A1).
Regarding claim 1, Chen shows an integrated circuit (IC) package (a package semiconductor device 170 in Fig. 13 and [0071], comprising: a package substrate ( substrate 100 in Fig. 13); and a die ( die 15 in FIG. 13 and [0073]) coupled to the package substrate ( as shown in FIG. 13); wherein the package substrate includes a shield structure ( through via 106 in FIG. 13 and [0017]), wherein the shield structure includes at least one via (via 106) and at least one pad ( interconnect structure 120a) arranged to provide solid walls of conductive material proximate to edges of the package substrate (as shown in Fig. 13), the solid walls of conductive material providing  conductive ring around an interior portion of the package substrate (as shown in FIG. 13).  
Regarding claim 2, Chen shows an integrated circuit (IC) package (a package semiconductor device 170 in Fig. 13 and [0071], comprising, wherein the shield structure includes a metal plane having at least one opening (as shown in FIG. 13).  
Regarding claim 3, Chen shows an integrated circuit (IC) package (a package semiconductor device 170 in Fig. 13 and [0071], comprising, wherein an opening in the metal plane is located under the die (as shown in FIG. 13).  
Regarding claim 4, Chen shows an integrated circuit (IC) package (a package semiconductor device 170 in Fig. 13 and [0071], comprising, wherein the metal plane is coplanar with conductive contacts of the package substrate, and the die is coupled to the conductive contacts by interconnects that include solder (as shown in FIG. 13).  
Regarding claim 5, Chen shows an integrated circuit (IC) package (a package semiconductor device 170 in Fig. 13 and [0071], comprising, wherein the shield structure provides a hermetic seal at edges of the package substrate (as shown in FIG. 13).  
Regarding claim 6, Chen shows an integrated circuit (IC) package (a package semiconductor device 170 in Fig. 13 and [0071], comprising, wherein a metal layer (element 152 and see FIG. 13) on the die, wherein the die is between the metal layer and the package substrate (see Fig. 13).  
Regarding claim 7, Chen shows an integrated circuit (IC) package (a package semiconductor device 170 in Fig. 13 and [0071], comprising, wherein the metal layer does not extend onto side faces of the die (as shown in FIG. 13).  
Regarding claim 8, Chen shows an integrated circuit (IC) package (a package semiconductor device 170 in Fig. 13 and [0071], comprising, wherein a metal layer at side faces of the die (as shown in FIG. 13).  
Regarding claim 9, Chen shows an integrated circuit (IC) package (a package semiconductor device 170 in Fig. 13 and [0071], comprising, wherein a metal layer shielding interconnects between the die and the package substrate (as shown in FIG. 13).  
Regarding claim10, Chen shows an integrated circuit (IC) package (a package semiconductor device 170 in Fig. 13 and [0071], comprising, wherein a mold material above the die and the package substrate (as shown in FIG. 13).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893